Citation Nr: 1114837	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for low back disability, rated 10 percent disabling from September 30, 2002, to February 5, 2010.

2.  Entitlement to an increased disability rating for low back disability, rated as 20 percent disabling from February 6, 2010.

3.  Entitlement to separate disability rating for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1949 to September 1966 and from November 1967 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2010 rating decision, the disability rating for the Veteran's service-connected low back disability was increased by the RO from 10 percent to 20 percent disabling.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

The Veteran asserts that his erectile dysfunction is related his service-connected low back disability.  In February 2010, the Veteran underwent VA examination at which time he reported having erectile dysfunction.  However, the examination report, which addressed erectile dysfunction, is unclear as to the etiology.  It is noted that the VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.   See 38 C.F.R. § 4.71a, Note (1) (2010).  Given this, the issue of a separate disability rating for erectile dysfunction, as a neurologic abnormality associated with the low back disability, has been included as an issue on appeal.  However, additional development is needed with respect to this claim.  As such, the issue of entitlement to a separate disability rating for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence dated from September 30, 2002, to February 5, 2010 shows that the Veteran's low back disability more closely approximated a moderate limitation of thoracolumbar spine range of motion.  

2.  The preponderance of the evidence dated from February 6, 2010, does not show that the Veteran's low back disability more closely approximates a severe limitation of thoracolumbar spine range of motion; or a severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space; the preponderance of the evidence does not show favorable ankylosis of the entire thoracolumbar spine or thoracolumbar spine flexion generally limited to 30 degrees of flexion or less.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating for a low back disability have been met from September 30, 2002, to February 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5243 (2003) (2010). 

2.  The criteria for a disability rating in excess of 20 percent disability rating for a low back disability have not been met from February 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5243 (2003) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  


However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in September 2004, the Veteran was notified of the information and evidence necessary to substantiate his original service connection claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected low back disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    


Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14  (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran claims that his low back disability warrants disability ratings higher than what has already been assigned.  By way of a brief history, the RO assigned an initial 10 percent disability rating for the low back disability in the September 2007 rating decision, effective from September 30, 2002, the date that the Veteran's claim was received.  The disability rating was increased to 20 percent by way of the March 2010 rating decision, effective from February 6, 2010.  The Veteran essentially disagrees with both of these ratings.  The Board notes that the Veteran's disability has been rated under the applicable rating criteria for intervertebral disc syndrome throughout the period on appeal.

During the pendency of the Veteran's appeal, substantive changes were made to the portion of the Rating Schedule that addresses evaluation of the spine.  In 2002, the evaluation criteria for Diagnostic Code 5293, for intervertebral disc syndrome, were amended.  See 67 Fed. Reg. 54, 345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2007).  The amendment was effective on September 23, 2002, and thus, is applicable in this case.  The provisions effective prior to September 23, 2002 amendments, which were designated Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) are not applicable in this case inasmuch as the Veteran's claim was filed after the September 23, 2002 amendments were enacted.  Hence,  the prior provisions will not be further addressed.

In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51, 454-458 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The amendment and correction were made effective from September 26, 2003.  Those amended provisions are applicable in this case and will be discussed herein.

In increased rating cases such as this one, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5100(g); 38 C.F.R. § 3.114.  So while the September 23, 2002 amendments are applicable throughout the period on appeal, the 2003 amendments may only be applied from their effective date, September 26, 2003.  

Under Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a maximum 60 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrant a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

It is noted that for purposes of rating under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions regarding the lumbar spine which could provide a disability rating in excess of 20 percent prior to September 26, 2003, have also been considered.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003), a 10 percent rating is warranted for limitation of motion of the lumbar spine which is slight in degree, a 20 percent rating is warranted where the limitation of motion in the lumbar spine is moderate, and a 40 percent evaluation is assigned for severe limitation of motion.  The Board observes that the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to Sept. 26, 2003), a 10 percent disability rating may be assigned where there is characteristic pain on motion.  A 20 percent rating is warranted where there is muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in a standing position.  A 40 percent rating is warranted if the lumbosacral strain is severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent evaluation is the maximum evaluation to be assigned under this code.

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  68 Fed. Reg. 51, 456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  The Board notes that aside from changing Diagnostic Code 5293 to Diagnostic Code 5243, the criteria for rating intervertebral disc syndrome remained essentially unchanged after the September 26, 2003 amendment.  See Diagnostic Code 5293 (2002 and 2003); Diagnostic Code 5243 (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine, unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees but no more than sixty degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis of the spine (see also Diagnostic Code 5003).  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.

Turning to the merits of the claim, the Veteran's VA treatment records have been associated with the claims file.  Overall, these records document his intermittent reports of low back pain and show treatment for his low back symptomatology, to include physical therapy.  A February 2005 computed tomography (CT) scan of the lumbar spine revealed degenerative disc disease.  An April 2005 treatment record documents the Veteran's report of low back pain with left leg radiculopathy.  A May 2005 physical therapy note reflects that on a physical examination, the Veteran demonstrated 60 to 80 percent of flexion, 10 to 50 percent of extension, 30 to 50 percent of right lateral flexion, 30 to 75 percent of left lateral flexion, and 50 percent of bilateral rotation.  During a February 2006 VA assessment, the Veteran complained of low back pain, which he described as a constant throbbing pain that was occasionally sharp.  He also reported experiencing radiating pain into his lower extremities, with his left extremity more severe than the right.  He denied any sphincter disturbances.  The physical examination revealed that the range of motion of the lumbar spine was as follows:  flexion to 30 degrees; extension to 10 degrees; rotation to 20 degrees; sideway bending to 20 degrees.  The associated sensory and motor examinations were normal.  The examiner recommended that the Veteran continue with physical therapy.  Treatment records dated in May and June of 2007 document his continued report of low back pain.    

Private medical records further document treatment for the Veteran's low back pain.  An October 2005 radiology report confirms the diagnosis of degenerative disc disease of the lumbar spine.  The Veteran's low back disability was assessed in December 2005, at which time he also reported having left lower extremity pain.  The associated physical examination revealed tenderness on the lower lumbar region and decreased lumbar spine flexion.  A January 2006 letter from the Veteran's private treating physician, R.H., M.D. reflects that a December 2005 magnetic resonance imagining (MRI) study revealed lumbar discogenic disease and left radiculitis.  

In August 2007, the Veteran underwent a VA examination to assess his low back disability, during which he reported experiencing chronic low back pain.  He reported having flare ups of his symptomatology, which were precipitated by walking beyond two blocks or prolonged sitting.  His flare ups were also reported to be associated with low back pain that radiated down to his lower extremities, which was reported to be worse on the left with some numbness.  The Veteran also reported having stiffness in his low back with some limitation of his range of motion.  He denied any bowel or bladder disturbances.  He reported that his pain did not interfere with his activities of daily living and that he had been retired since his discharge from the military.  There were no incapacitating episodes reported to have occurred during the previous year.

The physical examination revealed that the Veteran ambulated with the use of a cane; he ambulated slowly but with no limp.  The examination was significant for mild tenderness in the area of the lumbar spine, but with no paravertebral spasms.  The Veteran's lumbar spine range of motion was described as somewhat limited with forward flexion from 0 to 70 degrees, with pain starting at 40 degrees.  Extension was to 15 degrees, with pain.  Left and right lateral flexion was to 20 degrees, with pain at 10 degrees; left and right lateral rotation was also to 20 degrees, with pain in the last few degrees of motion.  Repetitive motion did not produce any additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Straight leg raises were to 50 degrees, bilaterally, with a positive Lasegue's sign.  The neurological examination in both the lower extremities showed normal sensation, and muscle strength.  The knee and ankle jerks were depressed on the left leg and the pedal pulses were normal.  The associated X-ray examination of the spine revealed severe narrowing and degenerative changes.    

The Veteran underwent a second VA spine examination on February 6, 2010.  He continued to report constant low back pain, with radiculopathy into the right lower extremity.  He reported undergoing several courses of physical therapy for his disability, which were not helpful.  He denied any urinary or bowel incontinence, but reported experiencing erectile dysfunction, numbness, and leg or foot weakness.  The Veteran reported that his radicular symptoms made it difficult for him to walk due to pain.  Additional low back symptoms were reported as decreased range of motion, stiffness, and weakness.  He reported having weekly flare ups, precipitated by lying down.  The Veteran stated that there were some restrictions on his activities of daily living due to his low back disability.  The Veteran reported that he retired in 1984 due to psychiatric problems.  

The physical examination of the spine revealed that the Veteran's posture was stooped due to his cervical posture.  He walked with a mildly wide-based gait, and had difficulty with tandem, heel, and toe walking.  Assessment of the spinal curvatures revealed kyphosis and lumbar flattening.  There was no evidence of spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion of the thoracolumbar spine was reported as follows:  flexion from 0 to 60 degrees; extension from 0 to 30 degrees; left lateral flexion from 0 to 20 degrees; right lateral flexion from 0 to 18 degrees; and left and right lateral rotation from 0 to 30 degrees.  There was no additional limitation with repetitive motion or objective evidence of pain following repetitive motion.  No additional limitations were noted after three repetitions of range of motion.  The Lasegue's sign was negative.  The examiner noted his review of the 2005 VA CT scan of the lumbar spine. The sensory examination revealed decreased sensation in the right L4-5 distribution and meralgia paresthetica involving the right thigh, which was noted to be underlying peripheral neuropathy likely related to the Veteran's nonservice-connected diabetes.  The rectal examination was normal.  The examiner concluded that the affect of the low back disability on the Veteran's activities of daily living ranged from none to severe; his disability prevented him from exercising or participating in sports.  He noted that the Veteran's gait was impaired because of his lower back pain.  The examiner also determined that the Veteran has an underlying diabetic peripheral neuropathy that is likely exacerbating his gait difficulties; the Veteran did not seem to have any evidence of radiculopathy.

Analysis

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent disability rating is warranted for the low back disability throughout the pendency of the appeal.  The preponderance of the evidence shows that the Veteran's low back symptomatology was most significant for pain; flare ups as frequently as twice times per week; flexion generally ranging from 0 to 70 degrees, with pain; and extension generally ranging from 0 to 30 degrees, with pain.  While, the Veteran is noted to demonstrate forward flexion to 70 degrees during the period on appeal, the Board must give consideration to any additional limitations caused by such things as pain or excess fatigability when determining the level of functional loss due to the Veteran's lumbar spine disability.  See DeLuca, 8 Vet. App. 202.  Moreover, the December 2005 private medical record and the August 2007 VA examination both showed evidence of tenderness to palpation over the lumbar spine area.  Given this, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more closely approximates a moderate limitation of lumbar spine motion under the former rating criteria in effect prior to September 26, 2003.  Accordingly, a 20 percent disability is warranted under the former rating criteria set forth under Diagnostic Code 5292 (2003).

The preponderance of the evidence, however, does not indicate that a disability rating in excess of 20 percent is warranted under either the former or the amended rating criteria.  Overall, the evidence of record does not show that the Veteran's disability has been generally manifested by a severe limitation of the lumbar spine range of motion.  Moreover, there is no objective evidence of a severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  As such, a 40 percent rating is not warranted under the former rating criteria.  See Diagnostic Code 5292, 5295 (2003).  While the medical evidence includes a single episode of a lumbar flexion to 30 degrees in February 2006, the medical evidence prior to and following the February 2006 assessment shows that the Veteran had lumbar spine flexion greater than 30 degrees, to include pain.  Thus, when viewed overall, the medical evidence does not show that the Veteran's low back disability has been primarily manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As described above, the medical evidence shows thoracolumbar spine flexion generally to 70 degrees, including pain, and is negative for evidence of ankylosis of the spine.  Therefore, the next-higher, 40 percent disability rating is not warranted under the amended rating criteria set forth in the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2010).

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least four weeks, but less than six weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Codes 5293 and 5243 is not warranted.  See 38 C.F.R. § 4.71a Diagnostic Codes 5293, 5243 (2003) (2010).

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  In this regard, the Board notes that the issue of a possible separate evaluation for erectile dysfunction as a neurological impairment associated with the low back disability, is remanded to the RO for appropriate action.  However, the  evidence of record does not show the existence of any other associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Although the Veteran has consistently reported, and medical evidence reflects, that he experiences pain radiating down to his bilateral extremities, such pain is part and parcel of the assigned ratings in that no neurological dysfunction - such as numbness or paralysis - has been attributed to his service-connected low back disability.  Indeed, the February 2010 examination report concluded that any peripheral neuropathy was due to non-service-connected diabetes.  Thus, there is no objective medical evidence attributing the Veteran's reported bilateral neurologic abnormalities to the service-connected low back disorder that is not already contemplated by the assigned ratings.  Therefore, a separate rating (absent a possible separate rating for the issue remanded herein) is not warranted for neurological impairment, as no such impairment is shown.   

The Board has considered the Veteran's statements as to the nature and severity of his low back symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned herein for the low back disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while a higher rating is available for the Veteran's disability, his symptomatology simply does not meet the criteria for a higher rating at any time during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record supports the award of a 20 percent disability rating, but no greater, for the Veteran's low back disability for the entire time period on appeal.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of the 20 percent disability rating assigned herein, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.  


ORDER

Entitlement to an initial disability rating of 20 percent for a low back disability is granted from September 30, 2002, to February 5, 2010, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 20 percent for a low back disability from February 6, 2010, is denied.


REMAND

Unfortunately, a remand is required with respect to the issue entitlement to a separate disability rating for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

As noted above, VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.   See 38 C.F.R. § 4.71a, Note (1) (2010).  During the February 2010 VA spine examination the Veteran reported having a history of erectile dysfunction.  While the examiner indicated that the erectile dysfunction was unrelated to the service-connected low back disorder, he did not provide a rationale for such opinion.  Indeed, the examiner did not comment on the etiology of the erectile dysfunction other than to say it was not related to the service-connected low back disorder.  This is an inadequate medical opinion, particularly in light of the Veteran's assertion to the contrary.  Thus, it is unclear from the evidence of record as to whether a separate rating may be warranted for the Veteran's claim of erectile dysfunction as a neurologic abnormality associated with the Veteran's service-connected low back disability.

As such, the RO/AMC shall schedule the Veteran for an appropriate examination to determine whether the Veteran currently has erectile dysfunction as a neurologic abnormality associated with his low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction, to include whether it is an neurologic abnormality associated with the low back disability.  All indicated studies should be accomplished.  A copy of this remand and the claims folder must be available for review by the examiner.

The examiner shall provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is a neurologic abnormality that was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected low back disability.  In making this determination, the examiner must acknowledge and discuss any reports of a continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing the requested opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2.  After completion of the foregoing, and after undertaking any further development deemed warranted by VA regulations, the RO shall adjudicate whether a separate disability rating is warranted for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability.  If any determination remains adverse, the veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


